                        1:20-cv-01139-JES-JEH # 84          Page 1 of 2
                                                                                                    E-FILED
                                                                Monday, 14 December, 2020 10:46:59 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

MAVIDEA TECHNOLOGY                            )
GROUP, LLC                                    )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )     Case No.       1:20-CV-1139
                                              )
JAMIE WARMBIR; CHARLOTTE                      )
WARMBIR; WARMBIR IT                           )
SOLUTIONS, LLC, an Illinois limited           )
liability company;                            )     JURY TRIAL REQUESTED
                                              )
               Defendants.                    )

                                       AGREED ORDER

       Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC, and Defendants, JAMIE WARMBIR,

CHARLOTTE WARMIBR and WARMBIR IT SOLUTIONS, LLC, by and through their respective

counsel, jointly and mutually agree as follows:

       1) The Temporary Restraining Order imposed in this matter on September 3, 2020 (the

           “TRO”) is hereby stricken, vacated and dissolved instanter.

       2) The constructive trust established by the TRO is hereby dissolved and the funds that

           are currently held in the trust account (the “Trust Account”) of Defendants’ attorneys

           at Cox & Fulk, LLC pursuant to the TRO, shall be distributed as follows:

               A. Defendants’ attorneys at Cox & Fulk, LLC shall immediately issue to Plaintiff

                   the sum of one hundred and twenty-thousand dollars ($120,000.00) from the

                   funds placed in the Trust Account.

               B. All funds in the Trust Account in excess of hundred and twenty thousand dollars

                   ($120,000) shall be immediately issued by Defendants’ attorneys at Cox &
                        1:20-cv-01139-JES-JEH # 84          Page 2 of 2




                  Fulk, LLC to Defendant, Warmbir IT Solutions, LLC. Defendant, Warmbir IT

                  Solutions, LLC shall be entitled to retain any additional funds it receives from

                  any source.

IT IS SO ORDERED.

Date: ________________                              ____________________________




AGREED TO BY:

BARTELL POWELL LLP
/s/ Jason S. Bartell
Jason S. Bartell
Attorneys for Plaintiff
10 E. Main St.
Champaign, IL 61820
(217)352-5900
Email: jbartell@bartellpowell.com

/s/ Michael Powell
Michael Powell
207 W. Jefferson St., Ste. 602
Bloomington, IL 61701
(309)807-5275
mpowell@bartellpowell.com


COX & FULK, LLC

/s/ A. Christopher Cox
A. Christopher Cox
202 N. Center
Bloomington, IL 61701
(309)828-7331
christophercox@cxflegal.com
